 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY DALE HINES,                                 No. 2:98-cv-0784-TLN-EFB DP
12                       Petitioner,
13           v.                                        DEATH PENALTY CASE
14    MICHAEL MARTEL, Warden of San                    ORDER
      Quentin State Prison,
15
                         Respondent.
16

17

18          Petitioner is a prisoner on California’s Death Row seeking a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. He is currently represented by attorneys Mary Louise Frampton

20   and Scott W. Williams. On September 26, 2018, Ms. Frampton filed a motion to withdraw as

21   attorney for petitioner. ECF No. 346. She states that the responsibilities associated with her

22   position – accepted in January of 2017 – as a professor at King Hall School of Law, University of

23   California, Davis are beyond those contemplated by a normal, full-time position. Id. at 2. Those

24   responsibilities include teaching and directorship of the Aoki Center for Critical Race and Nation

25   Studies. Id. As a consequence, she can no longer devote adequate time to these capital habeas

26   proceedings.

27          Ms. Frampton states that petitioner has been notified of her intent to withdraw. Id. Mr.

28   Williams remains petitioner’s counsel. Id. Finally, potential replacement counsel has been
                                                       1
 1   identified by the Federal Public Defender of the Eastern District of California. Id. Ms. Frampton
 2   asks that the court refer this matter to the Selection Board for recommendation of replacement
 3   counsel. Id.
 4          Good cause being shown, it is HEREBY ORDERED that:
 5          1. The motion to withdraw (ECF No. 346) is GRANTED;
 6          2. This matter is referred to the Selection Board for the United States District Court for
 7   the Eastern District of California to recommend qualified replacement counsel for appointment by
 8   this court; and
 9          3. The Clerk of Court is directed to serve a copy of this order on: (1) Kurt Heiser, CJA
10   Administrator, Office of the Federal Defender; and (2) Kelly Culshaw, Capital Habeas Unit,
11   Office of the Federal Defender.
12   DATED: October 18, 2018.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
